             Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 NOAMI RAMIREZ CAMPOS           §
                                §
           Plaintiff,           §
                                §
 v.                            §                           Case No. 5:19-cv-1263
                                §
 NXS MANAGEMENT LLC, NEXUS      §
 ENTERPRISES, LLC D/B/A NEXUS   §
 MEDICAL CONSULTING, and AUBREY §
 LONGACRE                       §
           Defendants.          §


              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

       For    her   Original   Complaint   against   NXS    MANAGEMENT           LLC,    NEXUS

ENTERPRISES, LLC D/B/A NEXUS MEDICAL CONSULTING, and AUBREY LONGACRE

for violations of the Family and Medical Leave Act (FMLA), Plaintiff Noami Campos shows the

following:


                                      INTRODUCTION

        1.     This is a claim for wrongful discharge under the FMLA. Plaintiff was employed as

Human Resources Director for just under two years. Although Plaintiff was at all times an

excellent performer, she unfortunately had to take FMLA leave when she herself became very ill

and was taken off of work by her doctor. This illness rendered Plaintiff unable to work for

approximately twelve weeks and caused her to repeatedly seek medical attention. Shortly after

beginning FMLA leave, Plaintiff’s job was filled and announced throughout the company. The

nature of Plaintiff’s illness was also disclosed to various persons within the company who had no

need to know of the nature of the illness. In so doing, Defendants, violated the FMLA.
              Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 2 of 6




                                           PARTIES

         2.     Plaintiff Noami Campos is an individual residing San Antonio, Bexar County,

Texas. She may be served with papers in this case through the undersigned counsel.

         3.     Defendant NXS MANAGEMENT LLC is a limited liability corporation organized

under the laws of the State of Texas. It maintains its principal place of business at 1650

Independence Drive, New Braunfels, Texas 78132. It may be served with process through its

registered agent, Larry Edward Bolton, at 1650 Independence Drive, New Braunfels, Texas

78132.

         4.     Defendant   NEXUS      ENTERPRISES,       LLC   D/B/A    NEXUS       MEDICAL

CONSULTING is a limited liability corporation organized under the laws of the State of Texas.

It maintains its principal place of business at 1650 Independence Drive, New Braunfels, Texas

78132. It may be served with process through its registered agent, Larry Edward Bolton, at 1650

Independence Drive, New Braunfels, Texas 78132.

         5.     Aubrey Longacre is an individual residing in New Braunfels, Texas who may be

served with process at her place of business at 1650 Independence Drive, New Braunfels, Texas

78132.

                                JURISDICTION AND VENUE

         6.     The Court possesses subject-matter jurisdiction pursuant to the Family and

Medical Leave Act and 28 U.S.C. Section 1331. The Court possesses personal jurisdiction over

Defendants because Defendants are organized under the laws of the State of Texas and because

Defendants regularly conduct business in the State of Texas.

         7.     Venue is proper in the San Antonio Division of the Western District of Texas




                                               2
             Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 3 of 6




because all of the events giving rise to Plaintiff’s claims occurred within the confines of the San

Antonio Division of the Western District of Texas.

                                 FACTUAL BACKGROUND

        7.      Ms. Ramirez Campos was forced to resign her position on March 8, 2019 due to

conditions created by Nexus which became so intolerable that no reasonable employee could be

expected to continue employment. Agents, representatives and vice-principals of Nexus had

taken actions that rendered it impossible for her to perform her job functions as Human Resources

Director upon a return by disclosing to employees her privileged and confidential medical

information and why it caused her to take FMLA leave. In addition, Nexus‘ CEO, Ed Bolton, and

the Sr. Vice-President of Operations (and Ms. Campos’ immediate supervisor),               Aubrey

Longacre, demanded to be made aware of the condition which precipitated Ms. Campos’

protected FMLA leave. They both expressed doubt as to the validity of Ms. Campos’ condition.

       8.      On December 14, 2018, two weeks after Ms. Campos went on protected FMLA

leave, Nexus offered the Human Resources Director position held by Ms. Campos to Tiffany Ash,

and Ms. Ash accepted the position. Ms. Campos was never designated as a “key employee”,

therefore the key employee exception under the FMLA does not apply and the position should

have been protected for a minimum of twelve weeks for her return under the FMLA. Clearly,

FMLA leave was a substantial factor in causing the condition giving rise to the constructive

discharge.

                   CAUSE OF ACTION: VIOLATIONS OF THE FMLA


        9.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 8 supra.

       10.     Defendants are employers covered by the FMLA at their New Braunfels facility




                                                3
             Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 4 of 6




(where Plaintiff worked) because it employs in excess of fifty employees at the facility.

       11.     Plaintiff was covered by the FMLA because she worked in excess of 1250 hours in

each year of her employment with Defendants. Moreover, in her last year of employment with

Defendant Nexus, Plaintiff had worked in excess of 1250 hours.

       12.     Defendant Aubrey Longacre was Plaintiffs supervisor. Defendant controlled the

terms and conditions of Plaintiffs employment and, upon information and belief, made the

decision to hire Plaintiff’s replacement while Plaintiff was on protected FMLA leave. Further,

Defendant Longacre demanded to review the FMLA certification paperwork which gave her

complete knowledge of the condition causing FMLA leave. As such, Defendant Longacre is

individually liable (jointly and severally with Defendant Nexus) under the FMLA and its

implementing regulations.

       13.     The FMLA guarantees eligible employees 12 weeks of leave in a 1-year period

following certain events: a serious medical condition; a family member's serious illness; or the

arrival of a new son or daughter. 29 U.S.C. § 2612(a)(1). During the 12 week leave period, the

employer must maintain the employee's group health coverage. § 2614(c)(1). Leave must be

granted, when "medically necessary," on an intermittent, part-time basis, or full-time basis. §

2612(b)(1). Upon the employee's timely return, the employer must reinstate the employee to his

or her former position or an equivalent position. § 2614(a)(1). The Act makes it unlawful for an

employer to "interfere with, restrain, or deny the exercise of' these rights, § 2615(a)(1); to

discriminate against those who exercise their rights under the Act, § 2615(a)(2); and to retaliate

against those who file charges, give information, or testify in any inquiry related to an assertion of

rights under the Act, § 2615(b).




                                                  4
             Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 5 of 6




       14.     In this case, Defendants interfered with and denied Plaintiffs rights under the

FMLA by hiring a replacement for her position while Plaintiff was on protected FMLA leave and

sharing her protected health information with other employees of Nexus who had no need to

know. Additionally, Defendants violated the anti-discrimination and antiretaliation component of

the FMLA by committing the acts described above.

                                   V.    ACTUAL DAMAGES

       15.     Noami Campos contends that as a result of Defendants’ wrongful conduct, she has

suffered actual damages including the following damages:

       A.      lost wages and employee benefits in the past; and

       B.      loss of wage-earning capacity in the future.

       17.     Noami Campos pleads for fair and reasonable compensation for her actual

damages as authorized by the FMLA, particularly 29 U.S.C. § 2617.

       18.     Campos seeks to recover all reasonable attorneys’ fees and costs which have been

and will be incurred as a result of the prosecution of this case as authorized by the FMLA,

particularly 29 U.S.C. § 2617(a)(3).


                                 VI.    LIQUIDATED DAMAGES


       19.     The FMLA authorizes Noami Campos to recover from Defendants liquidated

damages. Accordingly, Campos pleads for an amount of liquidated damages equal to actual

damages allowed plus interest.




                                                5
             Case 5:19-cv-01263-JKP Document 1 Filed 10/24/19 Page 6 of 6




                                          JURY DEMAND


       15.     Plaintiff requests trial by jury.

                                 CONCLUSION AND PRAYER

       16.     Plaintiff Noami Campos prays that, upon final judgment, she be awarded the

following:
               a.      Lost wages and benefits in the past and in the future;

               b.      Liquidated damages;

               c.      Attorney fees;

               d.      Costs of court; and

               e.      All other relief towhich she is entitled at law or equity.


                                               Respectfully submitted,


                                               LAW OFFICES OF PAUL G. VICK
                                               12703 Spectrum Drive, Suite 103
                                               San Antonio, Texas 78249
                                               210-735-1794
                                               210-733-7510 fax

                               By:             /s/ Paul G. Vick
                                               Paul G. Vick
                                               State Bar No. 20563950
                                               ATTORNEYS FOR PLAINTIFF




                                                   6
